                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



UNITED STATES OF AMERICA, )                    3:19-CR-0007-MMD-CLB
                           )
           Plaintiff,      )                   MINUTES OF THE COURT
                           )
     vs.                   )                   April 8, 2020
                           )
DARRAYAH SANCHEZ,          )
                           )
           Defendant.      )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The court has reviewed the stipulation for temporary release (ECF No. 67). The
stipulation does not comply with the court’s standing order re procedure for review of
detention orders in light of the Coronavirus pandemic (ECF No. 66) which states, in part:

        If a stipulation to re-open detention is reached by the parties, the
        stipulation must be filed in the CM/ECF system and a copy must be
        provided to Pretrial Services. The stipulation must state if the accused
        agrees to waive his or her appearance at the re-opened detention hearing
        or if he or she consents to be present by videoconference. Upon receipt
        of the stipulation, the court will set a hearing.

(ECF No. 66, pg. 3). The parties have leave to file an amended stipulation that expressly
addresses these issues and confirms that Pretrial Services has been provided a copy of
the stipulation.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                         By:            /s/
                                               Deputy Clerk
